Citation Nr: 0213211	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  97-07 621	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a hiatal hernia.

2.  Entitlement to an increased rating for urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from September 1963 to August 
1966 and from November 1966 to November 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The Board remanded the issues on appeal in January 2000.  
Although further delay is regrettable, additional development 
is indicated at this time, as set out below.

First, the veteran is service connected for a hiatal hernia.  
The historical record reflects his appeal of the RO's denial 
of a rating in excess of 10 percent for such disability.  
Although the narrative reasons and bases indicate that a 10 
percent rating is confirmed, without assignment of a 30 
percent rating for the veteran's hiatal hernia, the issue and 
decision statements in the most recent supplemental statement 
of the case, issued in April 2002, are conflicting with 
respect to whether a 10 percent or a 30 percent rating is 
assigned to the veteran's hiatal hernia at this time.  The 
veteran's local representative, however, in the statement 
dated July 24, 2002, then notes that the RO increased the 
rating assigned to a hiatal hernia to 30 percent in April 
2002.  Thus, clarification as to the current rating assigned 
to the veteran's hiatal hernia is appropriate.

Moreover, the Board finds that clarifying examination 
evidence would be useful in determining the propriety of the 
rating to be assigned to a hiatal hernia as the most recent 
examination conclusions of severe symptoms resulting in 
considerable impairment in health appear inconsistent with 
the veteran's own reports of self-treatment with no more than 
over-the-counter antacids and also inconsistent with the lack 
of medical treatment or recommended intervention for his 
hiatal hernia.

Second, the veteran is currently service-connected for 
urticaria, evaluated as 30 percent disabling and rated as 
analogous to eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7817-7806 (2001).  The Board notes that during the pendency 
of the veteran's appeal, the regulation governing the 
evaluation of diseases of the skin was revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 31, 2002).  
Significantly, the revised regulation includes the addition 
of a separate diagnostic code for urticaria.  See 67 Fed. 
Reg. at 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7825); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002).

The revised regulation provides for rating assignments for 
urticaria as follows:  

Recurrent debilitating episodes occurring at least four times 
during the past 
12-month period despite continuous immunosuppressive 
therapy........................................................................................60
Recurrent debilitating episodes occurring at least four times 
during the past 
12-month period, and; requiring intermittent systemic 
immunosuppressive therapy for control 
....................................................................................30
Recurrent episodes occurring at least four times during the 
past 12-month period, and; responding to treatment with 
antihistamines or sympathomimetics............10

Because the law changed during the pendency of this appeal, 
the veteran is entitled to the application of the version of 
the regulation that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); but see, 
VAOPGCPREC 
3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000) (the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change).

The veteran has not been notified of the change in the 
regulation and afforded an opportunity to present relevant 
argument.  As such, remand for further procedural action is 
warranted.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of symptomatology 
associated with a hiatal hernia.  The 
claims folder MUST be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to identify the presence, frequency and 
severity, or absence of pain, vomiting, 
weight loss, hematemesis, melena, anemia, 
dysphagia, pyrosis, regurgitation, and/or 
substernal or arm or shoulder pain that 
are attributable to the veteran's 
service-connected hiatal hernia, and to 
provide an opinion as to the overall 
impact of such symptoms on the veteran's 
health and daily functioning.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of all potentially 
applicable laws and regulations, to 
include the recent regulatory amendments 
pertinent to the evaluation of skin 
disorders, and a recitation of the 
evidence considered in adjudicating the 
claims.  Further, the supplemental 
statement of the case should clearly 
identify the current ratings assigned to 
urticaria and a hiatal hernia, and 
provide the veteran with reasons and 
bases for the determinations as to the 
propriety of such ratings.  The veteran 
and his representative should be given 
the appropriate period of time to respond 
to the supplemental statement of the 
case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


